Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 75 is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

It is to be noted that the following rejection was previously made in the last Office Action of October 29, 2020 (see Paragraph 3 of the last Office Action), however, applicant did not make a complete correction to overcome the rejection.
Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 45 recites “to form tablets comprising . . . glyceride oil comprising a triglyceride omega-3 oil and one or more diglycerides at a concentration from 10% to 35% w/w of the triglyceride omega-3 oil.”  There is no support for the one or more diglycerides being present in the amount of 10-35 wt.% based on the weight of the triglyceride omega-3 oil: in order to overcome instant rejection, applicant needs to change “the triglyceride omega-3 oil” on the last line of claim 45 to --- the glyceride oil ---.  Also, on lines 5-7 of claim 45, applicant needs to change “to provide a powder, and compressing the spray granulated powder” to --- to provide a dry powder and compressing the spray granulated dry powder --- (so as to be consistent with the original disclosure (see present specification, pg.6, lines 17-21).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8, 13, 14, 21, 45, 70-73, 75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Hustvedt et al (US 2012/0225945 A1) in view of Klaveness et al (US 2010/0291206 A1) (with Griffiths et al (US 2007/0048429 A1), which is being cited here merely to support the Examiner’s assertion that the tablets are typically made by compressing dry powders; and with Mishra et al (US 6,284,268 B1, which is being cited here merely to show product information for Hustvedt's “K85TG”).
In claims 237-238 (see also [0114]), Hustvedt teaches a food supplement preconcentrate or nutritional supplement preconcentrate comprising: (i) a fatty acid oil mixture comprising 25-75 wt.% of EPA and DHA based on the weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride; and (ii) at least one surfactant (by “preconcentrate”, Hustvedt refers to a composition comprising a fatty acid oil mixture and at least one surfactant ([0080])).  Hustvedt furthermore teaches that its inventive composition can be administered in tablet forms ([0113], [0127] and [0131]).
Hustvedt teaches ([0071]) that its fatty acid oil mixture may comprise K85EE or AGP 103 or K85TG, and Hustvedt uses K85EE in its working examples (see Tables 9, 11, 15 and 16).  Based on Hustvedt’s teaching of equivalence or interchangeability of K85EE, AGP 103 and K85TG, all as compounds that can suitably be used as its fatty acid oil mixture, it would have been obvious to one skilled in the art to use K85TG as Hustvedt’s fatty acid oil mixture with a reasonable expectation of success.  As evidenced by Mishra et al (see col.9, lines 23-29 and Table 1), K85TG is a blend of: K85 monoglyceride (5-15%); K85 diglyceride (20-30%); K85 triglyceride (50-70%); and K85EE (omega-3 fatty acid ethyl esters) (remnants, i.e., <5%).  Also, as shown in Mishra’s Table 1, K85TG contains 45.9% of EPA and 33.3% of DHA (with EPA to DHA ratio being 1.38:1).  Since Hustvedt’s K85TG contains instant triglyceride omega-3 oil and diglyceride at a concentration of 20-30% based on weight of the compound K85TG, Hustvedt's K85TG teaches instant glyceride oil comprising a triglyceride omega-3 oil and one or more diglycerides at a concentration from 10-35 wt.% of the glyceride oil (also, Hustvedt clearly teaches ([0044] and [0045]) that its term “fatty acid oil mixture” includes fatty acids as well as fatty acid esters, such as mono-, di- and triglycerides).      
Hustvedt does not teach instant beta-cyclodextrin.  Klaveness teaches (abstract) a pharmaceutical or nutraceutical tablet for oral administration comprising at least two fatty acids (or derivatives thereof) and cyclodextrin: Klaveness teaches ([0022] and [0024]) that fatty acids when used as pharmaceuticals and nutraceuticals must be present in relative high doses to be useful for human use and that it was surprisingly found that fatty acids in the form of complexes with cyclodextrins can easily be transformed into tablets by direct compression with very high concentration of the fatty acid compounds.  Klaveness specifically teaches ([0031]) a pharmaceutical or nutraceutical tablet for oral administration comprising DHA and EPA (or derivatives thereof) and at least one beta-cyclodextrin.  As to the amount of the beta-cyclodextrin, Klaveness teaches ([0075]) that the tablet contains at least 10 wt.% of the fatty acid compounds (in total), which would give at most 90 wt.% for the beta-cyclodextrin.  Since Hustvedt teaches that its composition may be administered in a tablet form, and since Hustvedt’s nutritional supplement preconcentrate already contains a fatty acid oil mixture comprising EPA and DHA, it would have been obvious to one skilled in the art to form a complex between Hustvedt’s fatty acid oil mixture (such as K85TG) comprising EPA and DHA and at least one beta-cyclodextrin (with the amount of the fatty acid oil mixture being 10 wt.% or more and the amount of the beta cyclodextrin being 90 wt.% or less) so that the tablets can be easily formed by direct compression in Hustvedt with high concentration of the fatty acid compounds (so as to be useful for human use) as taught by Klaveness.  The range of 90 wt.% or less for the beta-cyclodextrin and the range of 10 wt.% or more for the fatty acid oil mixture (comprising EPA and DHA in triglyceride forms) overlap with instant ranges for the amount of beta-cyclodextrin (60-90 wt.%) and the amount of the glyceride oil (10-40 wt.%), thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Hustvedt does not expressly teach a “dry powder” composition, as discussed above, Hustvedt teaches that its composition can be made into tablets, and as evidenced by Griffiths et al ([0007]), tablets are typically made by compressing dry powders.  Thus, it would have been obvious to one skilled in the art to ensure that Hustvedt’s preconcentrate is in the form of dry powder before forming into tablets (by direct compression).  Thus, Hustvedt in view of Klaveness renders obvious instant claims 1, 7, 13, 14, 21 and 71.  With respect to instant claims 8, 70, 72, 73 and 75, as stated above at the beginning of this paragraph, Hustvedt generally teaches that its fatty acid oil mixture can comprise EPA and DHA in the amount that ranges from 25 to 75 wt.% based on the weight of the fatty acid oil mixture.  This range overlaps with instant ranges of 10-70 wt.% and 30-60 wt.%, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Therefore, Hustvedt in view of Klaveness renders obvious instant claims 8, 70, 72, 73, 75 and 77. 
With respect to instant claim 45, Klaveness teaches (see [0213]-[0214]) forming the omega-3 fatty acid–betacyclodextrin complex by combining an aqueous solution of beta-cyclodextrin with omega-3 fatty acid enriched cod liver oil (which provides omega-3 in triglyceride form (see Example 66)) and then removing the water by vacuum-drying at 50oC to obtain a white powder.  Klaveness then forms tablets by direct compressing a mixture containing the complex and other necessary excipients.  Klaveness furthermore teaches ([0092]) that drying of the complex can also be done by spray drying method.  Based on Klaveness’s teaching, it would have been obvious to one skilled in the art to form a complex between Hustvedt’s fatty acid oil mixture comprising EPA and DHA and at least one beta-cyclodextrin by combining an aqueous solution of beta-cyclodextrin with Hustvedt’s glyceride oil comprising the fatty acid oil mixture (containing both di- and triglycerides as discussed above), removing the water by spray-drying method to obtain a dry powder and then direct-compressing the powder to obtain tablets, as taught by Klaveness.  Thus, Hustvedt in view of Klaveness renders obvious instant claim 45. 
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Hustvedt et al (US 2012/0225945 A1) in view of Klaveness et al (US 2010/0291206 A1), as applied to claim 21 above, and further in view of Ognibene et al (US 2015/0104512 A1) or Lagu et al (US 2007/0078129 A1) or Kojima et al (US 2010/0081685 A1).
Hustvedt in view of Klaveness does not explicitly teach coating the tablet with a coating agent.  Ognibene et al teaches ([0030]) coating a tablet (comprising a pharmaceutical active compound or food supplement) with a film-forming material such as polyvinyl acetate so as to obtain a rapidly disintegrating tablet.  It would have been obvious to one skilled in the art to coat Hustvedt’s tablet with polyvinyl acetate with a reasonable expectation of obtaining a rapidly disintegrating tablet.  Alternatively, as evidenced by Lagu ([0275]), it is known in the art to apply an enteric coating material, such as cellulose acetate trimetilitate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose phthalate and hydroxypropyl methyl cellulose acetate succinate, onto a tablet so that the coated component can be delayed in release.  It would have been obvious to one skilled in the art to coat Hustvedt’s tablet with one of the enteric coating materials listed here so as to delay the release of the coated components of the tablet.  Alternatively, Kojima et al teaches ([0029]) applying a coating agent onto a tablet to achieve excellent dissolution property and teaches (claim 7) polyvinyl alcohol and polyvinyl acetate among the examples for the coating agent.  It would have been obvious to one skilled in the art to apply polyvinyl alcohol or polyvinyl acetate onto Hustvedt’s tablet with a reasonable expectation of achieving excellent dissolution property.  Thus, Hustvedt in view of Klaveness and further in view of Ognibene, Lagu or Kojima renders obvious instant claim 76.
Response to Arguments
First, applicant points to Vestland’s 132 Declaration and argues that its data shows unexpected results over the claimed range of diglycerides.  As such, applicant argues that the obviousness rejections should be withdrawn.  
The declaration was carefully considered but for the following reasons, it was not found to be persuasive in overcoming instant 103 rejections over Hustvedt in view of Klaveness:  First of all, the declaration states (see paragraph 4) that the data demonstrates unpredictable and surprising effect of adding to the triglyceride omega-3 oil beta cyclodextrin complexes of 10-35% diglycerides relative to the omega-3 oil triglycerides occurs.  However, instant weight percentage rage of diglycerides are based on the entire glyceride oil, not just on the omega-3 oil triglycerides (the Examiner also notes that in some of those 14 analyzed samples shown in the table, those percentages for the TG, DG and MG do not even add up to 100%).  Secondly, although the declaration states (paragraph 4) that for each of the formulations containing diglycerides in the range of 10-35%, powders with unexpectedly good tableting properties and tablets having good mechanical properties (including high crushing strength) were obtained and that when the added levels of diglycerides are high the resulting tablets have inferior mechanical properties, such results are not tabulated.  That is, such results claimed by the declarant are not shown anywhere in the table.  Furthermore, the Examiner notes that Hustvedt’s K85TG relied on by the Examiner contains diglyceride in the amount of 20-30%, which falls within the claimed range of 10-35%.   
Second, Applicant argues that there is no motivation to combine the references as suggested by the Examiner. Applicant points to [0049] in Hustvedt, which discloses many examples (about fifty compounds as stated by applicant) of different fatty acids suitable for Hustvedt’s invention.  Applicant argues that although in [0071], Hustvedt teaches that the product K85TG can also be used in some embodiments, as far as no preference for any of them is disclosed, Hustvedt teaches the equivalence or interchangeability of about fifty compounds that can be suitably used as its fatty acid oil with reasonable expectation of success.  The Examiner disagrees with such argument since [0049] of Hustvedt does not even mention K85TG.  Instead in [0071], Hustvedt teaches that the fatty acid oil mixture may comprise K85EE, AGP 103 or K85TG, and among these three, K85EE is used in its working examples.  Thus, it would have been obvious to use K85TG (instead of K85EE) as Hustvedt’s fatty acid mixture with a reasonable expectation of success.  
Furthermore, applicant points to several different paragraphs in Hustvedt to state that: Hustvedt’s claim 155 discloses an EPA and DHA content of at least 75 wt.%; its [0084] discloses that the surfactant can be either nonionic, anionic cationic or zwitterionic; its [0116] discloses that the surfactant comprises from about 0.5% to about 40%, by weight relative to the total weight of the preconcentrate; and its [0113] discloses that in some embodiments, the pre-concentrate is in the form of a gelatin capsule or loaded into a tablet, meanwhile its [0123] disclose that the composition may further comprise at least one non-active pharmaceutical ingredient (which examples are listed in the paragraph).  Then, applicant argues that instant beta-cyclodextrin is not included among the non-active ingredients quoted by Hustvedt, meaning the preconcentrate can be formulated in tablet form with nonactive ingredients different from beta-cyclodextrin.  Next, applicant points out that Klaveness’s tabletable pharmaceutical and nutraceutical composition comprises as active ingredient an omega-3 fatty acid and at least one non-active pharmaceutical ingredient consisting of cyclodextrin and that the weight ratio between fatty acid compound and cyclodextrin can vary over wide limits and may the in the range of 1:10 to 10:1 (0.1 to 10).  Applicant states that in instant 
composition, the disclosed ratio of the triglyceride oil and beta-cyclodextrin is between 0.11 to 0.67 and the triglyceride oil comprise one or more diglycerides in the range of 10% to 35% w/w of the triglyceride oil.  Applicant states that the prior art quoted by the Examiner shows two pharmaceutical compositions having the same or closely related active ingredient, both can be formulated in tablet form only differ in the non-active ingredients utilized to allow the forming of tablets by direct compression.  Applicant then argues that the reasoning of the Examiner to reject the claims as obvious does not show a reasonable motivation for combining Hustvedt with Klaveness. Applicant also argues that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning by stating that the Examiner reconstructed the invention from isolated pieces of the prior art, cherry-picking K85TG out of over fifty interchangeable fatty acid oils disclosed by Hustvedt, the sole fatty acid oil composition of Hustvedt comprising both, triglycerides and diglycerides, same as in claim 1, together with the range of ratio of oil/beta-cyclodextrin from 0.11 to 0.67, same as in claim 1, selected from the innumerable amount of possible finite intervals in the range from 0.1 to 10 for such ratios disclosed by Klaveness.  Applicant argues that without the prior knowledge of the composition of claim, the probability to arrive at such combination on the basis of Hustvedt and Klaveness is close to nil.  Thus, Applicant respectfully argues that the Examiner has failed to show a reasonable motivation to combine the cited references and request that the rejection be withdrawn.
The Examiner disagrees.  As admitted by applicant themselves, Hustvedt and Klaveness show two pharmaceutical compositions having the same or closely related active ingredient, both can be formulated in table form only differ in the non-active ingredients utilized to allow the forming of tablets by direct compression.  As already discussed above in Paragraph 8, although Hustvedt does not teach instant beta-cyclodextrin, Klaveness teaches that fatty acids when used as pharmaceuticals and nutraceuticals must be present in relative high doses to be useful for human use and that it was surprisingly found that fatty acids in the form of complexes with cyclodextrins can easily be transformed into tablets by direct compression with very high concentration of the fatty acid compounds.  Based on such teaching, it would have been obvious to one skilled in the art to form a complex between Hustvedt’s fatty acid oil mixture (such as K85TG) comprising EPA and DHA and at least one beta-cyclodextrin so that the tablets can be easily formed by direct compression in Hustvedt with high concentration of the fatty acid compounds (so as to be useful for human use) as taught by Klaveness.  Also, as to the amount of the beta-cyclodextrin, as already discussed above, Klaveness teaches that the tablet contains at least 10 wt.% of the fatty acid compounds (in total), which would give at most 90 wt.% for the beta-cyclodextrin.  The range of 90 wt.% or less for the beta-cyclodextrin and the range of 10 wt.% or more for the fatty acid oil mixture (comprising EPA and DHA in triglyceride forms) overlap with instant ranges for the amount of beta-cyclodextrin (60-90 wt.%) and the amount of the glyceride oil (10-40 wt.%), thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  As to applicant’s argument of improper hindsight, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  See MPEP 2145 (X)(A).   
For the reasons explained above, instant 103 rejections over Hustvedt in view of Klaveness still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 18, 2021